Citation Nr: 0606374	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-37 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 8, 2003, for 
the assignment of a 100 percent disability rating for 
inactive chronic pulmonary tuberculosis, reinfection type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO increased the 
disability rating assigned for pulmonary tuberculosis to 100 
percent, effective August 8, 2003.  The veteran perfected an 
appeal of the effective date assigned for the increased 
rating.


FINDINGS OF FACT

1.  In a May 1997 rating decision the RO increased the 
disability evaluation assigned for chronic pulmonary 
tuberculosis to 20 percent.  The veteran was notified of that 
decision and did not appeal.

2.  Following the May 1997 decision, a claim was not received 
by the RO from the veteran seeking entitlement to a higher 
rating for the chronic pulmonary tuberculosis until August 8, 
2003.  

3.  The record is devoid of pertinent medical evidence dated 
during the year prior to August 8, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to August 8, 2003, 
for the assignment of the 100 percent disability rating for 
residuals of chronic pulmonary tuberculosis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.97, 20.1103, Diagnostic 
Codes (Codes) 6721 and 6844 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.
 
In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2004 
statement of the case (SOC) fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

In this regard, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the September 2004 notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Except as otherwise provided, the effective date of an award 
based on a claim for an increased rating shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim.  The effective date of 
an award of increased compensation shall be the earliest date 
at which it is ascertainable that an increase in disability 
has occurred, if the claim for an increased rating is 
received within one year from such date, otherwise the date 
of receipt of the claim controls.   38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has rated the veteran's pulmonary tuberculosis 
residuals pursuant to Codes 6721 and 6844.

Under Code 6721, a 100 percent rating is warranted for two 
years after the date of inactivity, following active 
tuberculosis which was clinically identified during service 
or subsequently.  38 C.F.R. § 4.97.  

Alternatively, and in this case, more helpful to the veteran, 
the RO has evaluated the veteran's disability under Code 6844 
(under which the severity of post surgical residuals of 
lobectomy is now evaluated), which is rated based on the 
General Rating Formula for Restrictive Lung Disease.  Under 
this Code, a veteran will be rated as 100 percent disabled if 
Forced Expiratory Volume (FEV-1) is less than 40 percent of 
predicted value, or if the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) is less 
than 40 percent, or with Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or with maximum exercise capacity 
that is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or with cor pulmonale 
(right heart failure), or with right ventricular hypertrophy, 
or with pulmonary hypertension (shown by Echo or cardiac 
catheterization), or with episode(s) of acute respiratory 
failure, or if the veteran requires outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed.Cir. 2001).

The evidence shows that the veteran claimed entitlement to an 
increased rating for pulmonary tuberculosis in December 1996.  
The RO adjudicated that claim in a May 1997 rating decision, 
and assigned a 20 percent rating.  The veteran was notified 
of that decision in a May 1997 letter.  The veteran did not 
appeal.

A May 1999 rating action subsequently increased the rating 
assigned to 30 percent.  Again, the veteran did not appeal.

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis unless a notice 
of disagreement is filed within one year of notice of the 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
order to constitute a valid notice of disagreement, the 
veteran's statement must express disagreement with a specific 
determination; be in writing; be filed with the office from 
which the veteran received notice of the decision, unless he 
has received notice that his claims file has been transferred 
to another VA office; be filed within one year of the notice 
of decision; be filed by the veteran or his representative; 
and express a desire to contest the result by appellate 
review.  Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. Cir. 
2002); 38 C.F.R. §§ 20.201-20.302 (2005).

In a statement dated May 19, 2003, but not received in the RO 
mailroom until August 8, 2003, the veteran indicated that he 
was seeking an increased rating for tuberculosis.  See VA 
Form 21-4138, Statement in Support of Claim.  

Because the veteran did not appeal either the May 1997 or the 
May 1999 rating decisions, those decisions are final and 
entitlement to an effective date based on any claim filed 
prior thereto is precluded as a matter of law.  The August 
2003 statement did, however, constitute a claim for an 
increased rating.  The veteran is, therefore, potentially 
entitled to an effective date up to one year prior to the 
August 2003 claim, depending on when it was ascertainable 
that an increase in disability occurred.  See 38 C.F.R. 
§ 3.400(o).

In this regard, the record is devoid of any pertinent medical 
evidence dated between April 1997 and April 2003.  Hence, 
there is no medical evidence available, therefore, to 
document the severity of the tuberculosis during the year 
prior to the August 2003 claim.

The Board is cognizant of the argument proffered on behalf of 
the veteran by a state representative.  The North Carolina 
Division of Veterans Affairs (NCDVA), essentially contends 
that the effective date assigned for the 100 percent 
disability rating should have been May 22, 2003, the date 
that a letter was date stamped by the office of the State 
Service Office of the NCDVA.  The document in question, 
however, was not received by VA until April 15, 2004.  

The NCDVA also cites to a VA Form 21-4138, reported above, 
signed and dated by the veteran on May 19, 2003, which sought 
an increased rating.  Id.  This 21-4138 was not received by 
VA until August 8, 2003.  While the representative argues 
that VA mail rooms occasionally err forcing veterans to be at 
the mercy of VA as to when documents are date stamped as 
received, the Board notes that the United States Court of 
Veterans Appeals (Court) has held that in the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the government's administrative processes.  
Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  No evidence has 
been submitted to support the argument proffered by the 
representative, hence, standing alone, the argument is not 
sufficient to overcome the presumption that VA employees at 
the RO followed regular administrative processes.  Id.

The NCDVA has cites to a decision styled, John B. Hall v. 
BVA, which allegedly found that because of the State Service 
Office and the RO were collocated in the same building, that 
the State Service Office date stamp had the same significance 
of a date stamp of the RO.  The Bard is unable to locate the 
decision referenced by the representative, and in any event, 
Board decisions have no precedential value.  Moreover, a 
notice of disagreement must be filed with the RO, and not 
with the representative.  Gallegos.  Hence, regardless when 
the veteran's claim for an increased rating for his pulmonary 
tuberculosis was date stamped at the State Service Office, 
the earliest date on which a claim for an increased rating 
for chronic pulmonary tuberculosis was received by VA was 
August 8, 2003.  

Accordingly, the preponderance of the evidence is against 
finding that the criteria for a 100 percent rating were met 
prior to August 8, 2003.  Therefore, the claim is denied.




ORDER

Entitlement to an effective date prior to August 8, 2003, for 
assignment of the 100 percent rating for residuals of chronic 
pulmonary tuberculosis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


